Title: General Orders, 1 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, September 1st 1775
Parole, Newhaven.Countersign Ormond


Complaint has been made to the General, that the body of a Soldier of Col. Woodbridge’s Regiment, has been taken from his grave by persons unknown; The General and the Friends of the deceased, are desirous of all the Information that can be given, of the perpetrators of this abominable Crime, that he, or they, may be made an example, to deter others from committing so wicked and shameful an offence.
The Magazine Guard in the Rear of Genl Sullivans brigade, to be relieved to morrow morning, by the brigade posted in, and near Cambridge.
